Case 3:14-cr-00175-WHA Document 956-25 Filed 12/31/18 Page 1 of 10




           EXHIBIT Y
      Case 3:14-cr-00175-WHA Document 956-25 Filed 12/31/18 Page 2 of 10



             POCKET INCIDENT DESCRIPTION & FACTUAL SUMMARY

For completeness, this incident description and factual summary should be read in conjunction
with the Factual Report Guidance and the contemporaneously submitted response to Question
62.

Background:

On October 21, 2017, PG&E filed an Electric Safety Incident Report (Incident No. 171021-
8592) concerning an incident that occurred near Ridge Ranch Road and Ridge Oaks Road,
Geyserville, Sonoma County (the “incident location” as defined by the CPUC’s December 7,
2017, letter). When PG&E accessed the incident location on October 17, 2017, PG&E observed
that a top section of a California White Oak/Valley Oak tree had broken. At least one conductor
of Cloverdale 1102 (12 kV) Circuit was on the ground. The California White Oak/Valley Oak
was rooted approximately 15 feet from the distribution conductors.

According to CAL FIRE’s website, the Pocket incident started at 3:30 AM on October 9, 2017.

Incident Overview:




The incident location is served by the Cloverdale 1102 Circuit. Line Recloser 570 and Line
Recloser 262 are located upstream of the incident location. According to PG&E records, on
October 8, 2017 at 11:24 PM, both Line Recloser 570 and Line Recloser 262 automatically
opened due to a line-to-ground fault on the circuit. Line Recloser 262 automatically closed after
a momentary outage, but Line Recloser 570 did not close. At this point, the Cloverdale 1102
Circuit downstream of Line Recloser 570 was de-energized, including the incident location. The
fuses downstream of Line Recloser 570 did not open.

On October 9, 2017, at 2:29 AM, after PG&E linemen patrolled the Cloverdale 1102 Circuit,
Line Recloser 570 was closed remotely via SCADA. However, based on PG&E records,
because Line Recloser 570 indicated (via SCADA) that ground fault current was present when it
was closed, Line Recloser 570 was re-opened by the line operator via SCADA at 2:30 AM,
leaving the incident location de-energized.

Based on PG&E records, at 11:30 AM, PG&E linemen manually opened Fuse 1403, located
three fuses upstream of the incident location. According to one of the linemen, the linemen
patrolled the circuit and, after that patrol, Line Recloser 570 was closed remotely via SCADA at
11:47 AM. When Line Recloser 570 was closed, the line was re-energized up to Fuse 1403,
restoring service to 221 customers. Fuse 1403 is located upstream of the incident location, so
the incident location was not re-energized at this time.

CONFIDENTIAL
                                           Page 1 of 9
      Case 3:14-cr-00175-WHA Document 956-25 Filed 12/31/18 Page 3 of 10




On October 9, 2017, according to PG&E records, a PG&E lineman was the first PG&E
employee who attempted to access the incident location after the fire started. Per that lineman,
he and another PG&E lineman attempted to patrol beyond Fuse 1403, but reported being turned
away by CAL FIRE at 12:50 PM. According to the lineman, he and the other lineman patrolled
the area up to a section of the circuit that CAL FIRE had blocked off. The lineman observed that
fire was burning on the load side of Fuse 1403.

Based on PG&E records, on October 12, 2017, a PG&E lineman patrolled the circuit up to Fuse
12905 (located two fuses upstream from the incident location) and reported manually opening
that fuse at 2:30 PM. According to PG&E records, the lineman returned to Fuse 1403 and
manually closed it at 2:55 PM, re-energizing the line up to Fuse 12905.

On October 17, 2017, after CAL FIRE released the site, PG&E was permitted to access the
incident location. At that time, PG&E observed that a top section of a California White
Oak/Valley Oak tree had broken and was laying on at least one conductor serving the Cloverdale
1102 (12 kV) Circuit, near the intersection of Ridge Ranch Road and Ridge Oaks Road. The
California White Oak/Valley Oak was rooted approximately 15 feet from the distribution
conductors. At least one conductor was on the ground. The conductors were #6 Copper Wire
installed in 1946.

According to PG&E records, on October 22, 2017, repair work was completed downstream of
Fuse 12905 and, at 6:10 PM, a PG&E troubleman manually closed Fuse 12905 after patrolling
the circuit, restoring service to the incident location.

Evidence Collection:

CAL FIRE collected a section of the California White Oak/Valley Oak tree and sections of both
phases of conductor. PG&E is unaware of whether CAL FIRE collected additional evidence at
the incident location. On November 2, 2017, PG&E collected the remaining sections of the
California White Oak/Valley Oak.

Timeline:

                                              Pocket
                    Event                        CPUC Bates Number           CAL FIRE Bates
                                                       Reference            Number Reference
 October 8, 2017, 11:24 PM: Based on PG&E PGE-CPUC_00007902;               PGE-CF_00000003;
 records, Line Recloser 570 on the Cloverdale PGE-CPUC_00014816,           PGE-CF_00000029;
 1102 Circuit automatically opened due to a     at 816; PGE-               PGE-CF_00136288,
 line to ground fault and remained open.        CPUC_00014813.             at 288; PGE-
 Fuses downstream of Line Recloser 570 did                                 CF_00136285.
 not open. According to PG&E records, Line
 Recloser 262 automatically opened due to a
 line to ground fault, then closed, restoring
 power and creating a momentary outage for

CONFIDENTIAL
                                          Page 2 of 9
     Case 3:14-cr-00175-WHA Document 956-25 Filed 12/31/18 Page 4 of 10



                                              Pocket
                   Event                         CPUC Bates Number    CAL FIRE Bates
                                                     Reference       Number Reference
customers between Line Recloser 262 and
Line Recloser 570.

October 9, 2017, 2:29 AM: Line Recloser         PGE-CPUC_00007902;   PGE-CF_00000003;
570 was closed remotely via SCADA, after        PGE-CPUC_00014816,   PGE-CF_00136288,
PG&E linemen patrolled the circuit.             at 816.              at 288.

October 9, 2017, 2:30 AM: Line Recloser         PGE-CPUC_00007902;   PGE-CF_00000003;
570 was opened remotely via SCADA.              PGE-CPUC_00014816,   PGE-CF_00136288,
                                                at 816.              at 288.
October 9, 2017, 3:30 AM: According to
CAL FIRE’s website, the Pocket fire started
at 3:30 AM on October 9, 2017.

October 9, 2017, 11:30 AM: Based on             PGE-CPUC_00014816,   PGE-CF_00136288,
PG&E records, Fuse 1403 was opened              at 816.              at 288.
manually in the field.

October 9, 2017, 11:47 AM: Line Recloser        PGE-CPUC_00007902;   PGE-CF_00000003;
570 was closed remotely via SCADA, re-          PGE-CPUC_00014816,   PGE-CF_00136288,
energizing the line up to Fuse 1403 and         at 816.              at 288.
restoring electricity to 221 customers.

October 9, 2017, 12:50 PM: Per a PG&E           PGE-CPUC_00014816,   PGE-CF_00136288,
lineman, he and another PG&E lineman            at 816.              at 288.
attempted to patrol to the suspected incident
location but were denied access by CAL
FIRE. The lineman reported fire activity on
the load side of Fuse 1403, beyond the point
at which CAL FIRE had turned the linemen
away.
October 12, 2017, 2:30 PM: Based on             PGE-CPUC_00014816,   PGE-CF_00136288,
PG&E records, a PG&E lineman patrolled          at 816.              at 288.
up to Fuse 12905 and manually opened Fuse
12905 on a de-energized line.

October 12, 2017, 2:55 PM: According to         PGE-CPUC_00014816,   PGE-CF_00136288,
PG&E records, a PG&E lineman manually           at 816.              at 288.
closed Fuse 1403, restoring electricity to
nine customers.

October 17, 2017: After CAL FIRE released
the site and PG&E was granted access to the

CONFIDENTIAL
                                          Page 3 of 9
     Case 3:14-cr-00175-WHA Document 956-25 Filed 12/31/18 Page 5 of 10



                                              Pocket
                   Event                         CPUC Bates Number    CAL FIRE Bates
                                                     Reference       Number Reference
incident location, PG&E observed that the
top section of a California White Oak/Valley
Oak had broken and at least one phase of the
Cloverdale 1102 Circuit was on the ground.

October 22, 2017: Repair work was               PGE-CPUC_00015809;
completed downstream of Fuse 12905.             PGE-CPUC_00015777.
October 22, 2017, 6:10 PM: According to         PGE-CPUC_00014816,   PGE-CF_00136288,
PG&E records, a PG&E troubleman                 at 817.              at 289.
manually closed Fuse 12905 after patrolling
the circuit, restoring electricity to 12
customers and energizing the incident
location.




CONFIDENTIAL
                                        Page 4 of 9
      Case 3:14-cr-00175-WHA Document 956-25 Filed 12/31/18 Page 6 of 10



Source List:

 Source                      Brief Description
 PGE-CF_00000029;            AMI Smart Meter Data for Pocket Ranch Road
 PGE-CF_00000030
 PGE-CPUC_00017161           Log of Evidence PG&E Collected (amended response)
 PGE-CPUC_00012216           Log of Evidence Collected by CAL FIRE (amended response)
 PGE-CPUC_00007901;          SCADA Data
 PGE-CPUC_00007902;
 PGE-CF_00000003;
 PGE-CF_00000004
 PGE-CPUC_00014813;          ILIS Outage Report XX-XXXXXXX
 PGE-CF_00136285
 PGE-CPUC_00014816;          ILIS Outage Report XX-XXXXXXX
 PGE-CF_00136288
 PGE-CPUC_00014896           Cloverdale 1102 Circuit Map, to be produced in response to CPUC
                             Q27
 PGE-CPUC_00015777           Electric Overhead Tag No. 113734174
 PGE-CPUC_00015809           Electric Corrective Notifications responsive to Question 5 of
                             CPUC’s October 2017 Wildfire Data Request
 Pocket Initial Electrical   10/21/2017 Pocket Initial Electric Incident Report (171021-8592)
 Safety Incident Report      http://www.cpuc.ca.gov/uploadedFiles/CPUC_Public_Website/Con
                             tent/Safety/USRB_FW_%20Electric%20Safety%20Incident%20Re
                             ported-%20PGE%20Incident%20No_%20%20171021-8592.pdf
 Pocket Electrical Safety    11/13/2017 20-Day Electric Incident Report (171021-8592)
 Incident Report
 Response to Question        12/29/17 Response to CPUC’s October 2017 Wildfire Data Request
 35
 CAL FIRE Website            “Pocket Fire (Central LNU Complex) Incident Information” (last
                             updated Feb. 9, 2018)
                             http://cdfdata.fire.ca.gov/incidents/incidents_details_info?incident_i
                             d=1883




CONFIDENTIAL
                                            Page 5 of 9
      Case 3:14-cr-00175-WHA Document 956-25 Filed 12/31/18 Page 7 of 10



Factual Report Guidance:

PG&E is providing Incident Description and Factual Summaries (the “Reports”) for each
incident location, as defined by the CPUC’s December 7, 2017, letter. In addition to Question
62, these Reports provide a complete response to Question 1. These Reports also provide a
partial response to Question 54. Documents and attachments responsive to Question 54 are
being produced with that response.

PG&E’s review and collection of records are ongoing, and these Reports are based on
information that PG&E believes may be relevant to the incident location, as defined by the
CPUC’s December 7, 2017, letter, based on information currently known. In preparing these
Reports, PG&E has not included data or information that may not be relevant to the incident
location, as defined by the CPUC’s December 7, 2017, based on information currently known,
for example:
    • Transmission-level outages, which because of their wide-spread impact, may have caused
        an outage at the incident location, unless the source of the outage appears to have been
        related to the incident location or the transmission-level outage de-energized the incident
        location; or
    • Certain minor alarms sent by protection devices that did not result in a sustained outage
        at the incident location.
Raw data has, however, been provided in response to other questions.

PG&E has not reviewed potentially relevant information that is in the possession of CAL FIRE
or any other entity. The causes of the incidents are still under investigation and it is premature to
draw conclusions about whether the “fire locations” or “incident locations” addressed by these
Reports are points of origin.

Moreover, PG&E has relied on some publicly available information provided by third parties,
such as CAL FIRE. For example, PG&E has relied on the start times designated by CAL FIRE
as indicated in PG&E’s response to Question 25, submitted to the CPUC on January 31, 2018, in
generating these Reports. PG&E is not presently able to validate this information.

For these reasons, among others, the facts described in the Reports may or may not be relevant to
questions of causation or origin with respect to any incidents, and there may also be other facts
not in the Reports that are relevant to questions of causation or origin of any incidents.

In addition, please find a list of additional explanations related to particular points.

Single Line Diagrams

For ease of reference, PG&E has included reproductions of the single line diagrams produced in
response to Question 28, submitted to the CPUC on December 29, 2017.. Any reference to “area
of interest” in the single line diagrams refers to the incident location, as defined by the CPUC’s
December 7, 2017, letter. The single line diagrams show the incident location and the location
of all protection devices upstream of the incident location back to the distribution circuit breaker
at the substation. Smart Meters, switches, and any devices downstream of incident locations are
not shown on the single line diagrams, although they may be referenced in the Reports.

CONFIDENTIAL
                                             Page 6 of 9
      Case 3:14-cr-00175-WHA Document 956-25 Filed 12/31/18 Page 8 of 10



Below please find a legend that explains the symbols used in the diagrams.




First Responders

As indicated above, in response to Question 54, PG&E has included in its Reports an account of
the first PG&E employee who attempted to access the incident location before the CPUC’s site
visit with PG&E to the incident location, as defined by the CPUC’s December 7, 2017, letter.

Repair and/or Restoration Work

PG&E has included information related to when repair and/or restoration work was completed.
PG&E has not attempted to include all dates on which repair crews were present at or near
incident locations, as defined by the CPUC’s December 7, 2017, letter, either in the incident
overview or the timeline.

Timeline

As indicated above, in response to Question 1, PG&E has included a timeline of certain
equipment operations and actions of PG&E employees at or near the incident locations,
including during the period 12 hours prior to CAL FIRE’s designated start time, as indicated in
PG&E’s response to Question 25, until the date (if known) when CAL FIRE obtained PG&E
facilities for evidence, CAL FIRE released the incident scene, or repair and/or restoration work
was completed, whichever event came last. PG&E has not included every possible data point
during the timeline time period. Rather, as indicated above, the timelines include information
that PG&E believes may be relevant to the incident location, as defined by the CPUC’s
December 7, 2017, letter, based on information currently known. Where records have been
produced, PG&E provided the Bates number. Within a single row, some information may be
based on records that have been produced, while other information may be based on records or
other information that have not been produced.

Operational Data

PG&E has relied on certain operational data sets (e.g., SCADA, AMI) in preparing these
Reports. There may be data discrepancies between different operational data sources. For
example, timestamps of a common event across different operational data sources may differ. In
these Reports, PG&E has documented to the best of its ability the most accurate occurrence time
based on its current understanding.




CONFIDENTIAL
                                           Page 7 of 9
      Case 3:14-cr-00175-WHA Document 956-25 Filed 12/31/18 Page 9 of 10



       SCADA Data

SCADA (Supervisory Control And Data Acquisition) data includes alarm and event data
remotely collected in real time from data-collection capable devices on PG&E’s electric
distribution and transmission circuits. Reclosers and circuit breakers are examples of devices
that may report SCADA data. Fuses do not have SCADA connectivity and, therefore, do not
report SCADA data. SCADA alarms and events memorialize electrical events on a circuit.
However, they are associated with the device that collected them and do not include information
on the specific cause or precise origin location of the electrical event that they memorialize.

As noted above, PG&E has not included all SCADA events in the Incident Overview or the
Timeline. For example, Minimum To Trip (“MTT”) alarms have not been included. MTT
alarms are generated when a SCADA-enabled device identifies a circuit load that exceeds a
maximum threshold load but for less than a certain amount of time. MTT alarms can be frequent
and do not include information on the specific cause or origin location of the event that triggered
them. A record of all SCADA events and alarms that occurred during the requested time periods
has been previously produced in response to Question 25, submitted to the CPUC on January 31,
2018, in the Bates range PGE-CPUC_00007875-7911.

       AMI Data

Smart Meters are electric meters designed to record customer electricity usage, primarily for
billing purposes. They can record and transmit electrical data including usage, voltage and event
data (“Smart Meter” or “AMI” data). In certain situations, data collected by these meters may
be helpful to determine information about outages. For example, a Smart Meter’s “last gasp” is
an event that may show the time at which a specific Smart Meter lost power. In conjunction with
data from other Smart Meters, “last gasp” data might indicate when a certain location on the
electric grid lost power or some other secondary problem. A “NIC power down” is a recorded
log event when a Smart Meter initiates a shut down. A “zero volt reading” occurs when a meter
is partially energized (between 25% and 75%) at the time of a reading. Each of these readings
will only occur if the communication from the Smart Meter is successfully received (or
subsequently retrieved and downloaded if the Smart Meter is still accessible).

As noted above, PG&E has not included all AMI events in the Incident Overview or the
Timeline. For example, sag or swell events have not been included. Smart Meters record these
events when they detect a decrease (sag) or increase (swell) in voltage above or below a certain
threshold for more than a certain period of time. Sag and swell events do not have specific
timestamps; the data indicates only that they occurred during a certain time interval. Sag and
swell events may indicate unusual activity; however, they do not indicate the location of that
unusual activity. Smart Meter data was not requested in the November 21, 2017, Data Requests
and has not been produced in response to those Data Requests.

Reclosing Device Operations

PG&E is providing certain times at which reclosing devices “operated” (opened or closed),
which could include multiple operations depending on the device’s settings before the device
ultimately stayed closed or stayed open.

CONFIDENTIAL
                                           Page 8 of 9
     Case 3:14-cr-00175-WHA Document 956-25 Filed 12/31/18 Page 10 of 10



Outage Records

PG&E has relied on certain information from its Integrated Logging Information System
Operations Database (“ILIS”) in preparing these Reports. As explained in response to Question
27, submitted to the CPUC on March 30, 2018, ILIS is PG&E’s system of record for distribution
transformer-level and above outages. ILIS is the application used by the distribution system
operators to document information pertinent to the operation of the electric system. Due to the
nature of how information is documented in the application, there may be discrepancies in
outage start times and other information between ILIS and other data sources. For example, ILIS
does not record single-customer or service-level outages, in accordance with CPUC Decision 96-
09-045 and Advice Letter 3812-E on outage reporting requirements. Data from these ILIS
records should be reviewed and considered together and in conjunction with those other data
sources.

Outage cause information in ILIS is preliminary and is based on the best available information at
the time, from initial field intelligence and through spot check quality reviews.

Smart Meter Service Point ID Numbers

Some PG&E records identify Smart Meters by their associated Service Point ID number
(“SP_ID”), while other records identify Smart Meters by their associated “Badge” numbers. For
consistency, all Reports use SP_ID to identify Smart Meters. PG&E will provide a translation
between SP_ID and Badge numbers upon request.

Source List

At the end of each Report, PG&E has included a list of records on which it relied in drafting each
Report. When PG&E indicates in a Report that information is per PG&E records, PG&E is
referring to the records identified at the end of the Report. Where records have been produced,
PG&E provided the Bates number. In addition to the items on the source list, PG&E relied on a
variety of internal databases to make an assessment of location information regarding devices
and individuals (e.g., GIS, GPS) and observations made by PG&E employees including the first
PG&E employee who attempted to access the incident location before the CPUC’s site visit with
PG&E to the incident location.




CONFIDENTIAL
                                           Page 9 of 9
